UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-20260 IntegraMed America, Inc. (Exact name of Registrant as specified in its charter) Delaware 06-1150326 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) Two Manhattanville Road Purchase, NY (Address of principal executive offices) (Zip code) (914) 253-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer¨ Accelerated Filerx Non-Accelerated filer¨ Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate number of shares of the Registrant’s Common Stock, $.01 par value, outstanding on April 30, 2010 was approximately 11,733,000. INTEGRAMED AMERICA, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the three-month period ended March 31, 2010 and 2009 4 Consolidated Statements of Shareholders’ Equity for the three-month period ended March 31, 2010 5 Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23-24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 CERTIFICATIONS PURSUANT TO RULE 13A-14(A), AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS CERTIFICATIONS PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS - 2 - INTEGRAMED AMERICA, INC. CONSOLIDATED BALANCE SHEETS (All amounts in thousands, except share amounts) March 31, December 31, (unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Patient and other receivables, net Deferred taxes Other current assets Total current assets Fixed assets, net Intangible assets, Business Service Rights, net Goodwill Trademarks Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Current portion of long-term notes payable and other obligations Due to Fertility Medical Practices Attain IVF deferred revenue and other patient deposits Total current liabilities Deferred and other tax liabilities Long-term notes payable and other obligations Total liabilities Commitments and Contingencies Shareholders’ equity: Common Stock, $.01 par value – 15,000,000 shares authorized on March 31, 2010 and December 31, 2009, respectively, 11,816,486 and 8,831,558 shares issued on March 31, 2010 and December 31, 2009, respectively 88 Capital in excess of par Other comprehensive loss (124 ) (188 ) Treasury stock, at cost – 85,018 and 46,408 shares on March 31, 2010 and December 31, 2009, respectively (681 ) (375 ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. - 3 - INTEGRAMED AMERICA, INC CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (unaudited) For the Three-month period ended March 31, Revenues, net Fertility Centers $ $ Consumer Services Vein Clinics Total revenues Costs of services and sales Fertility Centers Consumer Services Vein Clinics Total costs of services and sales Contribution Fertility Centers Consumer Services Vein Clinics Total contribution General and administrative expenses Interest income (73 ) (77 ) Interest expense Total other expenses, net Income before income taxes Income tax provision Net income $ $ Basic and diluted net earnings per share of Common Stock Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares – basic Weighted average shares - diluted See accompanying notes to consolidated financial statements. - 4 - INTEGRAMED AMERICA, INC. CONOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (all amounts in thousands) (unaudited) Common Stock Treasury Shares Shares Amount Capital in Excess of Par Accumulated Comprehensive Income (loss) Shares Amount Retained Earnings Total Equity Balance at December 31, 2009 $ 88 $ $ ) 46 $ ) $ $ Stock awards granted, net 1 (1 ) — 39 (306 ) — (306 ) Restricted stock award and stock option expense amortization — Stock options exercised and related tax benefits 13 1 24 — 25 Unrealized gain on hedging transaction — — 26 64 — — — 90 Secondary Offering 28 — — — Net income for the three months ended March 31, 2010 — Balance at March 31, 2010 $ $ $ ) 85 $ ) $ $ See accompanying notes to consolidated financial statements. - 5 - INTEGRAMED AMERICA, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (all amounts in thousands) For the three-month period ended March 31, (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income tax provision 28 ) Stock-based compensation Changes in assets and liabilities — Decrease (increase) in assets Patient and other accounts receivable ) ) Other current assets ) ) Other assets (Decrease) increase in liabilities Accounts payable ) ) Accrued liabilities ) ) Due to fertility medical practices Attain IVF deferred revenue and other patient deposits ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of fixed assets, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Debt repayments, net ) ) Common Stock transactions, net ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Information: Interest paid $ $ Income taxes paid $ $ See accompanying notes to consolidated financial statements. - 6 - INTEGRAMED AMERICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 — INTERIM RESULTS The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements.In the opinion of management, the accompanying unaudited interim consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the consolidated financial position at March 31, 2010, and the consolidated results of operations and cash flows for the interim periods presented.Operating results for the interim period are not necessarily indicative of results that may be expected for the year ending December 31, 2010.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in IntegraMed America’s Annual Report on Form 10-K for the year ended December 31, 2009. NOTE 2 — EARNINGS PER SHARE: The reconciliation of the numerators and denominators of the basic and diluted earnings per share computations for the three month periods ended March 31, 2010 and 2009 is as follows (000's omitted, except for per share amounts): For the three-month period Ended March 31,, Numerator Net Income $ $ Denominator Weighted average shares outstanding (basic) Effect of dilutive options and warrants 52 65 Weighted average shares and dilutive potential Common shares (diluted) Basic earnings per share $ $ Diluted earnings per share $ $ For both the three month periods ended March 31, 2010 and 2009, there were 127,845 outstanding options to purchase shares of Common Stock which were excluded from the computation of the diluted earnings per share amount as the exercise prices of these outstanding options were greater than the average market price of the shares of Common Stock. As of March 31, 2010, there were 11,816,486 shares of common stock issued of which 11,731,468 were outstanding and 85,018 held as treasury shares.As of December 31, 2009, there were 8,831,558 shares of common stock issued of which 8,785,150 were outstanding and 46,408 held as treasury shares. NOTE 3 ¾ SEGMENT INFORMATION: We currently report three major operating segments and a corporate office that provides shared services. These three operating segments reflect our organizational structure, lines of responsibility and management’s perspective of the organization. Each segment includes an element of overhead costs specifically associated with its operations with the corporate shared services group responsible for support functions generic to all three segments. Performance by segment, for the three months ended March 31, 2010 and 2009 are presented below (000’s omitted): - 7 - INTEGRAMED AMERICA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Fertility Centers Consumer Services Vein Clinics Corp G&A Consolidated For the three months ended March 31, 2010 Total Revenues, net $ $ $ $
